DETAILED ACTION
The Action is responsive to Applicant’s Application filed July 8, 2021.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed July 8, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed February 3, 2022 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaney et al. (US Pub. No. 2014/0280353).

Regarding claim 1, Delaney teaches a system for processing natural language, the system comprising: 
‘a processor’ (¶0031)
‘and a memory including instructions that, when executed by the processor (¶0143), cause the processor to: 
receive at least one data object’ as receiving inputs of data items (¶0026)
‘identify, for a first aspect of the at least one data object that includes free form textual information, text strings of the free form textual information having a first text string type’ as identifying strings free-form text input from a user associated with a type (¶0029-30)
‘in response to identifying at least one text string of the free form textual information having the first text string type, generate updated free form textual information by removing the at least one text string having the first text string type’ as formatting text to remove sentences or sections from the text (¶0040)
‘generate one or more feature vectors based on the updated free form textual information using at least one of a unigram, a bigram, and a trigram’ as tokenizing text represented by words, sub-word units, etc. and generating vectors characterizing tokens (¶0052, 70) 
‘use an artificial intelligence engine that uses at least one machine learning model configured to provide, using the one or more feature vectors, an output that includes at least one prediction indicating at least one resource domain and a weight value indicating a probability that the at least one resource domain corresponds to the free form textual information’ as a statistical entity detection model that involves learning a probability that the text belongs in an entity classification based on its features and a weight (¶0060-62)
‘provide, at a display, the output’ as outputting a list of classification labels with corresponding probabilities (¶0066)

Regarding claim 10, Delaney teaches a method for processing natural language, the method comprising:
‘receiving at least one data object’ as receiving inputs of data items (¶0026)
‘identifying, for a first aspect of the at least one data object that includes free form textual information, text strings of the free form textual information having a first text string type’ as identifying strings free-form text input from a user associated with a type (¶0029-30)
‘in response to identifying at least one text string of the free form textual information having the first text string type, generating updated free form textual information by removing the at least one text string having the first text string type’ as formatting text to remove sentences or sections from the text (¶0040)
‘generating one or more feature vectors based on the updated free form textual information using at least one of a unigram, a bigram, and a trigram’ as tokenizing text represented by words, sub-word units, etc. and generating vectors characterizing tokens (¶0052, 70)
‘using an artificial intelligence engine that uses at least one machine learning model configured to provide, using the one or more feature vectors, an output that includes at least one prediction indicating at least one resource domain and a weight value indicating a probability that the at least one resource domain corresponds to the free form textual information’ as a statistical entity detection model that involves learning a probability that the text belongs in an entity classification based on its features and a weight (¶0060-62)
‘and providing, at a display, the output’ as outputting a list of classification labels with corresponding probabilities (¶0066)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6-8, 11-12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US Pub. No. 2014/0280353) further in view of Ramanath et al. (US Pub. No. 2020/0005153)

Regarding claim 2, Delaney fails to explicitly teach ‘wherein the at least one machine learning model includes a multi- layer perceptron model.’
Ramanath teaches ‘wherein the at least one machine learning model includes a multi- layer perceptron model.’ (¶0159)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ramanath’s would have allowed Delaney’s to more efficiently process natural language data (¶0002)

Regarding claim 3, Ramanath teaches ‘wherein the at least one machine learning model includes a fully- connected multi-layer perceptron model’ (¶0096)

Regarding claim 6, Ramanath teaches ‘wherein the at least one machine learning model is initially trained using a supervised learning technique.’ (¶0031)

Regarding claim 7, Ramanath teaches ‘wherein the supervised learning technique incudes backpropagation.’ (¶0031, 98)

Regarding claim 8, Ramanath teaches ‘wherein the at least one machine learning model is iteratively trained using at least the output of the at least one machine learning model’ (¶0134)

Regarding claim 11, Delaney fails to explicitly teach ‘wherein the at least one machine learning model includes a multi- layer perceptron model.’
Ramanath teaches ‘wherein the at least one machine learning model includes a multi- layer perceptron model.’ (¶0159)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ramanath’s would have allowed Delaney’s to more efficiently process natural language data (¶0002)

Regarding claim 12, Ramanath teaches ‘wherein the at least one machine learning model includes a fully- connected multi-layer perceptron model’ (¶0096)

Regarding claim 15, Ramanath teaches ‘wherein the at least one machine learning model is initially trained using a supervised learning technique.’ (¶0031)

Regarding claim 16, Ramanath teaches ‘wherein the supervised learning technique incudes backpropagation.’ (¶0031, 98)

Regarding claim 17, Ramanath teaches ‘wherein the at least one machine learning model is iteratively trained using at least the output of the at least one machine learning model’ (¶0134)

Regarding claim 19, Delaney teaches an apparatus for processing natural language comprising: 
‘a processor’ (¶0031)
‘and a memory including instructions that, when executed by the processor (¶0143), cause the processor to: 
‘receive at least one data object having an aspect that includes free form textual information corresponding to a project description’ as receiving inputs of data items (¶0026)
‘identify text strings of the free form textual information having a first text string type’ as identifying strings free-form text input from a user associated with a type (¶0029-30)
‘in response to identifying at least one text string of the free form textual information having the first text string type, generate updated free form textual information by removing the at least one text string having the first text string type’ as formatting text to remove sentences or sections from the text (¶0040)
‘generate a plurality of feature vectors using the updated free form textual information, wherein each feature vector of the plurality of feature vectors includes at least one of a unigram, a bigram, and a trigram’ as tokenizing text represented by words, sub-word units, etc. and generating vectors characterizing tokens (¶0052, 70)
‘use an artificial intelligence engine that uses at least one machine learning model configured to provide, using the plurality of feature vectors, an output that includes at least one prediction indicating at least one resource domain and a weight value indicating a probability that the at least one resource domain corresponds to the at least one data object’ as a statistical entity detection model that involves learning a probability that the text belongs in an entity classification based on its features and a weight (¶0060-62)
‘provide, at a display, the output’ as outputting a list of classification labels with corresponding probabilities (¶0066)
Ramanath teaches ‘wherein the machine learning model is initially trained using a supervised learning technique and iteratively trained using at least the output of the at least one machine learning model’ (¶0031, 98; 134)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ramanath’s would have allowed Delaney’s to more efficiently process natural language data (¶0002)


Claim(s) 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US Pub. No. 2014/0280353) further in view of Goyal et al. (US Pub. No. 2020/0051451)

Regarding claim 4, Delaney fails to explicitly teach ‘wherein the at least one machine learning model includes at least an input layer, a hidden layer, and an output layer.’
Goyal teaches ‘wherein the at least one machine learning model includes at least an input layer, a hidden layer, and an output layer.’ (¶0106)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Goyal’s would have allowed Delaney’s to improve prediction associated with free-form text (¶0002)

Regarding claim 5, Goyal teaches ‘wherein nodes associated with the hidden layer and the output layer use a non-linear activation function.’ (¶0107)

Regarding claim 13, Delaney fails to explicitly teach ‘wherein the at least one machine learning model includes at least an input layer, a hidden layer, and an output layer.’
Goyal teaches ‘wherein the at least one machine learning model includes at least an input layer, a hidden layer, and an output layer.’ (¶0106)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Goyal’s would have allowed Delaney’s to improve prediction associated with free-form text (¶0002)

Regarding claim 14, Goyal teaches ‘wherein nodes associated with the hidden layer and the output layer use a non-linear activation function.’ (¶0107)



Claim(s) 9, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US Pub. No. 2014/0280353) further in view of Dong et al. (US Pub. No. 2019/0362847)

Regarding claim 9, Delaney fails to explicitly teach ‘wherein the one or more feature vectors include a term frequency- inverse document frequency score.’
Dong teaches ‘wherein the one or more feature vectors include a term frequency- inverse document frequency score.’ (¶0023)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Dong’s would have allowed Delaney’s to improve classification of data (¶0007)

Regarding claim 18, Dong teaches ‘wherein the one or more feature vectors include a term frequency- inverse document frequency score.’ (¶0023)

Regarding claim 20, Dong teaches ‘wherein the plurality of feature vectors each include a term frequency-inverse document frequency score’ (¶0023)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166